Citation Nr: 1525116	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  10-29 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

2. Entitlement to service connection for a right hip disorder.

3. Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and N.E.


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to August 1985.

The issue of service connection for an acquired psychiatric disorder, to include anxiety and depression, is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). The issues of service connection for right and left hip disorders is before the Board on appeal from a March 2011 rating decision by the RO.

This matter was last before the Board in December 2014. The Board remanded the claims.

The Veteran and N.E. testified before the undersigned at an April 2013 videoconference hearing. The undersigned held the record open for 90 days to allow the submission of additional evidence. A transcript of the hearing is of record.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for right and left hip disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's acquired psychiatric disorder, to include anxiety and depression, was caused by military service.


CONCLUSION OF LAW

The criteria to establish service connection for an acquired psychiatric disorder, to include anxiety and depression are met. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

Because the claim for entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, is being granted, any error related to the VCAA with respect to this claim is harmless. See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran's February 2015 VA medical examination showed that the Veteran was diagnosed with a persistent depressive disorder (dysthymia) with anxious distress. The examiner also noted that the Veteran's treating VA psychiatrist diagnosed her with a personality disorder not otherwise specified. The examiner opined that at the very least, the Veteran appeared to have some enduring personality characteristics that have contributed to her interpersonal difficulties and complicated the resolution of her depression. The Veteran has shown medical evidence of a current disability.

The Veteran's service treatment records note that the Veteran was seen by "social work service." The Veteran also alleged being harassed by military superiors during her February 2015 VA medical examination. The record does not substantiate or contradict that she was "harassed" as alleged. 

The Veteran's February 2015 VA medical examiner opined that it was as likely as not that at least part of the Veteran's  dysthymia is related to the military service experiences. Although the claim has been previously denied because there was no evidence of one or more in-service stressors as is necessary in a claim of service connection for post-traumatic stress disorder , such is not required in a claim of service connection for depression. Further, although the Veteran is also shown to have a personality disorder, the examiner's report indicates that the symptoms of the personality disorder cannot be disassociated from dysthymia. 

The Veteran has shown the required nexus between the claimed in-service event and the current disability. The claim is granted.

ORDER

Service connection for an acquired psychiatric disorder, to include anxiety and depression, is granted.


REMAND

During the Veteran's February 2015 VA medical examination, the Veteran reported that she had been receiving Social Security Administration (SSA) disability benefits since 1999 for a combination of physical and mental health symptoms.

Accordingly, the case is REMANDED for the following action:

1. Obtain from the SSA a copy of its decision(s) awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination. In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from federal facilities. All records/responses received should be associated with the claims file. 

2. Then adjudicate the claims in light of this and all other additional evidence. If the claim is not granted to the Veteran's satisfaction, send her and her representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


